UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended September 30, 2009 OR 0 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-49892 PACIFIC STATE BANCORP (Exact Name of Registrant as Specified in its Charter) California 61-1407606 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
